Exhibit 10.1

GUARANTY AGREEMENT


THIS GUARANTY AGREEMENT, dated as of January 6, 2015 (this “Guaranty”), made by
Stephan Wallach ("Wallach" or together with any other individual or entity that
may become a party hereto as provided herein, individually, a “Guarantor” and
collectively the “Guarantors”), in favor of the Purchasers listed on Exhibit A
(the "Purchasers") in that certain Note Purchase Agreement, dated January 6,
2015 (the “Note Purchase Agreement”) among the Purchasers and Youngevity
International, Inc. (the "Company" or as sometimes referred to herein, as the
"Borrower").
 
W I T N E S S E T H:


WHEREAS, pursuant to the Note Purchase Agreement, the Company agreed to sell and
issue to the Purchasers and the Purchasers agreed to purchase from the Company,
8% Senior Secured Convertible Notes in the aggregate principal amount of up to
$6,000,000 (the "Notes"), subject to the terms and conditions set forth therein;


WHEREAS, Wallach has agreed to personally and unconditionally guaranty the
Company's obligations under the Notes, the Note Purchase Agreement and the
Transaction Documents (collectively, the “Obligations”);




WHEREAS, the Guarantor will directly benefit from the Notes;


NOW, THEREFORE, in consideration of the premises and to induce the Purchasers to
enter into the Note Purchase Agreement and to carry out the transactions
contemplated thereby, each Guarantor hereby agrees with the Purchaser as
follows:
 
 
1.           Definitions. Unless otherwise defined herein, terms defined in the
Note Purchase Agreement and used herein shall have the meanings given to them in
the Note Purchase Agreement. The words “hereof,” “herein,” “hereto” and
“hereunder” and words of similar import when used in this Guaranty shall refer
to this Guaranty as a whole and not to any particular provision of this
Guaranty, and Section and Schedule references are to this Guaranty unless
otherwise specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.  The following
terms shall have the following meanings:


“Guaranty” means this Guaranty Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.


             “Obligations” means, in addition to all other costs and expenses of
collection incurred by Purchasers in enforcing any of such Obligations and/or
this Guaranty, all of the liabilities and obligations (primary, secondary,
direct, contingent, sole, joint or several) due or to become due, or that are
now or may be hereafter contracted or acquired, or owing to, of the Company or
any Guarantor to the Purchasers, including, without limitation, all obligations
under this Guaranty, the Notes and any other instruments, agreements or other
documents executed and/or delivered in connection herewith or therewith, in each
case, whether now or hereafter existing, voluntary or involuntary, direct or
indirect, absolute or contingent, liquidated or unliquidated, whether or not
jointly owed with others, and whether or not from time to time decreased or
extinguished and later increased, created or incurred, and all or any portion of
such obligations or liabilities that are paid, to the extent all or any part of
such payment is avoided or recovered directly or indirectly from any of the
Purchasers as a preference, fraudulent transfer or otherwise as such obligations
may be amended, supplemented, converted, extended or modified from time to
time.  Without limiting the generality of the foregoing, the term “Obligations”
shall include, without limitation: (i) principal of, and interest on the related
Note; (ii) any and all other fees, indemnities, costs, obligations and
liabilities of the Company or any Guarantor from time to time under or in
connection with

 
-1-

--------------------------------------------------------------------------------

 

this Guaranty, the related Note and any other instruments, agreements or other
documents executed and/or delivered in connection herewith or therewith; and
(iii) all amounts (including but not limited to post-petition interest) in
respect of the foregoing that would be payable but for the fact that the
obligations to pay such amounts are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving the
Company or any Guarantor.


“Shares” means the shares listed on Exhibit 2 attached hereto.
 
2.           Guaranty.


(a)           Guaranty.
 
(i)           The Guarantors hereby, jointly and severally, unconditionally and
irrevocably, Guaranty to the Purchasers and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations.
 
(ii)           Anything herein or in any other Transaction Document to the
contrary notwithstanding, the maximum liability of each Guarantor hereunder and
under the other Transaction Documents shall in no event exceed the amount which
can be guaranteed by such Guarantor under applicable federal and state laws,
including laws relating to the insolvency of debtors, fraudulent conveyance or
transfer or laws affecting the rights of creditors generally (after giving
effect to the right of contribution established in Section 2(b)).


(iii)           Each Guarantor agrees that the Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the Guaranty contained in this Section 2 or affecting the
rights and remedies of the Purchaser hereunder.
 
(iv)           The Guaranty contained in this Section 2 shall remain in full
force and effect until all the Obligations and the obligations of each Guarantor
under the Guaranty contained in this Section 2 shall have been satisfied by
indefeasible payment in full.
 
(v)           No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Purchasers from
the Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by such Guarantor in respect of the
Obligations or any payment received or collected from such Guarantor in respect
of the Obligations), remain liable for the Obligations up to the maximum
liability of such Guarantor hereunder until the Obligations are indefeasibly
paid in full.
 
(vi)           Notwithstanding anything to the contrary in this Guaranty, with
respect to any defaulted non-monetary Obligations the specific performance of
which by the Guarantors is not reasonably possible, the Guarantors shall only be
liable for making the Purchasers whole on a monetary basis for the Borrower'
failure to perform such Obligations in accordance with the Transaction
Documents.



 
-2-

--------------------------------------------------------------------------------

 

(b)           Right of Contribution. Subject to Section 2(c), each Guarantor
hereby agrees that to the extent that a Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Guarantor shall be
entitled to seek and receive contribution from and against any other Guarantor
hereunder which has not paid its proportionate share of such payment. Each
Guarantor's right of contribution shall be subject to the terms and conditions
of Section 2(c). The provisions of this Section 2(b) shall in no respect limit
the obligations and liabilities of any Guarantor to the Purchasers and each
Guarantor shall remain liable to the Purchaser for the full amount guaranteed by
such Guarantor hereunder.
 
(c)           No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Purchasers, no Guarantor shall be entitled to be subrogated to any of the rights
of the Purchaser against the Borrower or any other Guarantor or any collateral
security or Guaranty or right of offset held by the Purchaser for the payment of
the Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Purchaser by the Borrower on account of the Obligations are indefeasibly
paid in full. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full, such amount shall be held by such Guarantor in trust for the
Purchaser, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Purchaser in the exact
form received by such Guarantor (duly indorsed by such Guarantor to the
Purchaser, if required), to be applied against the Obligations, whether matured
or unmatured, in such order as the Purchaser may determine.
 
(d)           Amendments, Etc. With Respect to the Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the
Purchaser may be rescinded by the Purchaser and any of the Obligations
continued, and the Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or Guaranty therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Purchaser, and the Note Purchase Agreement and
the other Transaction Documents and any other documents executed and delivered
in connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Purchaser may deem advisable from time to time, and any
collateral security, Guaranty or right of offset at any time held by the
Purchaser for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released. The Purchaser shall have no obligation to protect,
secure, perfect or insure any Lien at any time held by them as security for the
Obligations or for the Guaranty contained in this Section 2 or any property
subject thereto.
 
(e)           Guaranty Absolute and Unconditional. Each Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Purchaser upon the
Guaranty contained in this Section 2 or acceptance of the Guaranty contained in
this Section 2; the Obligations, and any of them, shall conclusively be deemed
to have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the Guaranty contained in this Section 2; and all
dealings between the Borrower and any of the Guarantors, on the one hand, and
the Purchaser, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the Guaranty contained in this
Section 2. Each Guarantor waives, to the extent permitted by law, any diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Guarantors with respect to the Obligations.
Each Guarantor understands and agrees that the Guaranty contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
Guaranty of payment and performance without regard to (a) the validity or
enforceability of the Note Purchase Agreement or any other Transaction Document,
any of the Obligations or any other collateral security therefor or Guaranty or
right of offset with respect thereto at any time or from time to time held by
the Purchaser, (b) any defense, set-off or
 

 
 
-3-

--------------------------------------------------------------------------------

 
 
counterclaim (other than a defense of payment or performance or fraud by
Purchaser) which may at any time be available to or be asserted by the Borrower
or any other Person against the Purchaser, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrower or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrower for the Obligations, or of such Guarantor
under the Guaranty contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Purchaser may, but shall be under
no obligation to, make a similar demand on or otherwise pursue such rights and
remedies as they may have against the Borrower, any other Guarantor or any other
Person or against any collateral security or Guaranty for the Obligations or any
right of offset with respect thereto, and any failure by the Purchaser to make
any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or Guaranty or to exercise any such
right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, Guaranty or right of offset, shall
not relieve any Guarantor of any obligation or liability hereunder, and shall
not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Purchaser against any Guarantor. For the
purposes hereof, “demand” shall include the commencement and continuance of any
legal proceedings.

(f)           Reinstatement. The Guaranty contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Purchaser upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.


(g)           Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Purchaser without set-off or counterclaim in U.S. dollars at
the address set forth or referred to in the Note Purchase Agreement.


3.           Representations and Warranties. Each Guarantor hereby makes the
following representations and warranties to Purchaser as of the date hereof:
 
(a)           Organization and Qualification. If the Guarantor is a corporation,
it is duly incorporated, validly existing and in good standing under the laws of
the applicable jurisdiction set forth on Schedule 1, with the requisite
corporate power and authority to own and use its properties and assets and to
carry on its business as currently conducted. The Guarantor has no subsidiaries
other than those identified as such on the Disclosure Schedules to the Note
Purchase Agreement. The Guarantor is duly qualified to do business and is in
good standing as a foreign corporation in each jurisdiction in which the nature
of the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, (x) adversely
affect the legality, validity or enforceability of any of this Guaranty in any
material respect, (y) have a material adverse effect on the results of
operations, assets, prospects, or financial condition of the Guarantor or (z)
adversely impair in any material respect the Guarantor's ability to perform
fully on a timely basis its obligations under this Guaranty (a “Material Adverse
Effect”).


 
-4-

--------------------------------------------------------------------------------

 

(b)           Authorization; Enforcement. The Guarantor has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Guaranty, and otherwise to carry out its obligations
hereunder. The execution and delivery of this Guaranty by the Guarantor and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all requisite corporate action on the part of the Guarantor. This
Guaranty has been duly executed and delivered by the Guarantor and constitutes
the valid and binding obligation of the Guarantor enforceable against the
Guarantor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors' rights and remedies or by other equitable principles of general
application.


(c)           No Conflicts. The execution, delivery and performance of this
Guaranty by the Guarantor and the consummation by the Guarantor of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of its Certificate of Incorporation or By-laws, (ii)
conflict with, constitute a default (or an event which with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Guarantor is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Guarantor
is subject (including Federal and State securities laws and regulations), or by
which any material property or asset of the Guarantor is bound or affected,
except in the case of each of clauses (ii) and (iii), such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as could
not, individually or in the aggregate, have or result in a Material Adverse
Effect. The business of the Guarantor is not being conducted in violation of any
law, ordinance or regulation of any governmental authority, except for
violations which, individually or in the aggregate, do not have a Material
Adverse Effect.
 
(d)           Consents and Approvals. The Guarantor is not required to obtain
any consent, waiver, authorization or order of, or make any filing or
registration with, any court or other federal, state, local, foreign or other
governmental authority or other person in connection with the execution,
delivery and performance by the Guarantor of this Guaranty, nor is any such
consent, waiver, authorization or filing required for the Purchasers to exercise
their rights or remedies hereunder; in any case, except as may be required by
laws affecting the offering and sale of securities.


(e)           Note Purchase Agreement. The representations and warranties of the
Borrower set forth in the Note Purchase Agreement as they relate to such
Guarantor, each of which is hereby incorporated herein by reference, are true
and correct as of each time such representations are deemed to be made pursuant
to such Note Purchase Agreement, and the Purchaser shall be entitled to rely on
each of them as if they were fully set forth herein, provided that each
reference in each such representation and warranty to the Borrower’ knowledge
shall, for the purposes of this Section 3, be deemed to be a reference to such
Guarantor's knowledge.


(f)           Ownership.  Each Guarantor is the sole, direct, legal owner of the
Shares and owns, beneficially and of record, good and marketable title to the
Shares free and clear of all security interests, liens, adverse claims,
encumbrances, equities, proxies, options or shareholders’ agreements. Each
Guarantor has full right, power and authority to offer the Shares as a guarantee
of the Obligations as contemplated herein and if the Guarantor is required to
transfer the Shares to the Purchasers, Guarantor will convey to the Purchasers
good and marketable title to the Shares, free and clear of any security
interests, liens, adverse claims, encumbrances, equities, proxies, options,
shareholders’ agreements or restrictions other than those required under the
Securities Act of 1933, as amended.
 

 
-5-

--------------------------------------------------------------------------------

 

4.           Covenants.


(a)         Each Guarantor covenants and agrees with the Purchaser that, from
and after the date of this Guaranty until the Obligations shall have been
indefeasibly paid in full, such Guarantor shall take, and/or shall refrain from
taking, as the case may be, each commercially reasonable action that is
necessary to be taken or not taken, as the case may be, so that no Event of
Default (as defined in the Note) is caused by the failure to take such action or
to refrain from taking such action by such Guarantor.


(b)         So long as any of the Obligations are outstanding, unless (i)
Purchasers holding all of the aggregate principal amount of the then outstanding
Notes shall otherwise consent in writing or (ii) Guarantor can demonstrate in
writing, to the Purchasers satisfaction, that such Guarantor has sufficient
other assets to satisfy the guaranty created hereby (the "Other Assets") and
provides Purchasers with any such additional agreements necessary to enable
Purchasers to receive title to and/or liquidate such other assets to satisfy the
Obligations, each Guarantor will not directly or indirectly on or after the date
of this Guaranty:


(i)           encumber, transfer, sell  or otherwise dispose of the Shares; or,


(ii)           enter into any agreement with respect to the foregoing.


5.           Release of a Guarantor.  This Guaranty will be released with
respect to each Guarantor upon or substantially contemporaneously with the
earlier of (i) payment in full of the Obligations or (ii) written release from
all of the Purchasers.


6.           Miscellaneous.


(a)           Amendments in Writing. None of the terms or provisions of this
Guaranty may be waived, amended, supplemented or otherwise modified except in
writing by the Purchaser.
 
(b)           Notices. All notices, requests and demands to or upon the
Purchaser or any Guarantor hereunder shall be effected in the manner provided
for in the Note Purchase Agreement, provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 5(b).


(c)           No Waiver By Course Of Conduct; Cumulative Remedies. The Purchaser
shall not by any act (except by a written instrument pursuant to Section 5(a)),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any default under the Transaction
Documents or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Purchaser, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Purchaser of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Purchaser would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.


(d)           Enforcement Expenses; Indemnification.


(i)           Each Guarantor agrees to pay, or reimburse the Purchaser for, all
its costs and expenses incurred in collecting against such Guarantor under the
Guaranty contained in Section 2 or otherwise enforcing or preserving any rights
under this Guaranty and the Transaction Documents to which such Guarantor is a
party, including, without limitation, the reasonable fees and disbursements of
counsel to the Purchaser.
 

 
-6-

--------------------------------------------------------------------------------

 

(ii)           Each Guarantor agrees to pay, and to save the Purchaser harmless
from, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable in connection with any of the transactions contemplated
by this Guaranty.


(iii)           Each Guarantor agrees to pay, and to save the Purchaser harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Guaranty to the extent the Borrower would be required to
do so pursuant to the Note Purchase Agreement.


(iv)           The agreements in this Section shall survive repayment of the
Obligations and all other amounts payable under the Note Purchase Agreement and
the Transaction Documents.


(e)           Successor and Assigns. This Guaranty shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Purchaser and their respective successors and assigns; provided that no
Guarantor may assign, transfer or delegate any of its rights or obligations
under this Guaranty without the prior written consent of the Purchaser.
 
(f)           Set-Off. Each Guarantor hereby irrevocably authorizes the
Purchaser at any time and from time to time while an Event of Default under any
of the Transaction Documents shall have occurred and be continuing, without
notice to such Guarantor or any other Guarantor, any such notice being expressly
waived by each Guarantor, to set-off and appropriate and apply any and all
deposits, credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by the Purchaser to or for the credit or the account of such
Guarantor, or any part thereof in such amounts as the Purchaser may elect,
against and on account of the obligations and liabilities of such Guarantor to
the Purchaser hereunder and claims of every nature and description of the
Purchaser against such Guarantor, in any currency, whether arising hereunder,
under the Note Purchase Agreement, any Transaction Document or otherwise, as the
Purchaser may elect, whether or not the Purchaser have made any demand for
payment and although such obligations, liabilities and claims may be contingent
or unmatured. The Purchaser shall notify such Guarantor promptly of any such
set-off and the application made by the Purchaser of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Purchaser under this Section are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Purchaser may have.
 
(g)           Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile signature were the original
thereof.


(h)           Severability. Any provision of this Guaranty which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
 
-7-

--------------------------------------------------------------------------------

 

(i)           Section Headings. The Section headings used in this Guaranty are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.


(j)           Integration. This Guaranty and the other Transaction Documents
represent the agreement of the Guarantors and the Purchaser with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Purchaser relative to subject matter hereof
and thereof not expressly set forth or referred to herein or in the other
Transaction Documents.


(k)           Governing Laws. All questions concerning the construction,
validity, enforcement and interpretation of this Guaranty shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each of
the Borrower and the Guarantors agree that all proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Guaranty (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, partners, members, employees or
agents) shall be commenced exclusively in the state and federal courts sitting
in the City of New York, New York. Each of the Company and each of the
Guarantors hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, New York for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such proceeding
is improper. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Guaranty and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.  Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Guaranty or the transactions
contemplated hereby.


(l)           Acknowledgements.  Each Guarantor hereby acknowledges that:


(i)           it has been advised by counsel in the negotiation, execution and
delivery of this Guaranty and the Transaction Documents to which it is a party;
 
(ii)           the Purchasers have no fiduciary relationship with or duty to any
Guarantor arising out of or in connection with this Guaranty or any of the
Transaction Documents, and the relationship between the Guarantors, on the one
hand, and the Purchasers, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and


(iii)           no joint venture is created hereby or by the Transaction
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Guarantors and the Purchaser.


(m)           Intentionally Left Blank.
 
(n)           Release of Guarantors. Each Guarantor will be released from all
liability hereunder concurrently with the indefeasible repayment in full of all
amounts owed under the Note Purchase Agreement, the Notes and the Transaction
Documents.



 
-8-

--------------------------------------------------------------------------------

 

(o)           Seniority. The Obligations of each of the Guarantors hereunder
rank senior in priority to any other Indebtedness (as defined in the Note
Purchase Agreement) of such Guarantor, other than the Summer 2014 Securities (as
defined in the Note Purchase Agreement) with which the guaranty provided hereby
ranks pari pasu.


(p)           WAIVER OF JURY TRIAL. EACH GUARANTOR AND, BY ACCEPTANCE OF THE
BENEFITS HEREOF, THE PURCHASERS, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTY AND
FOR ANY COUNTERCLAIM THEREIN.


*********************
 
(Signature Pages Follow)

 
-9-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned Guarantors has caused this Guaranty
to be duly executed and delivered as of the date first above written



____________________________________
Stephan Wallach

 
-10-

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED TO BY THE UNDERSIGNED BORROWER:
 
 
YOUNGEVITY INERNATIONAL, INC.
 
By:_________________________________
Name: David Briskie
Title:   Chief Financial Officer
 

 
-11-

--------------------------------------------------------------------------------

 
 
Exhibit 1 to
GUARANTEE AGREEMENT


ASSUMPTION AGREEMENT, dated as of ____ __, ______ made by
______________________________, a ______________ corporation (the “Additional
Guarantor”), in favor of the Borrower pursuant to the Note Purchase Agreement
referred to below. All capitalized terms not defined herein shall have the
meaning ascribed to them in such Note Purchase Agreement.


                                           W I T N E S S E T H :


           WHEREAS, the Borrower, the Purchaser, and Guarantors have entered
into a Note Purchase Agreement, dated as of [ ], 2015 (as amended, supplemented
or otherwise modified from time to time, the “Note Purchase Agreement”);


           WHEREAS, in connection with the Note Purchase Agreement, the
Guarantors of the Borrower (other than the Additional Guarantor) have entered
into the Guarantee Agreement, dated as of January [  ], 2015 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee”) in favor
of the Borrower;


           WHEREAS, the Note Purchase Agreement requires the Additional
Guarantor to become a party to the Guarantee; and


           WHEREAS, the Additional Guarantor has agreed to execute and
deliver this Assumption Agreement in order to become a party to the Guarantee;


                                NOW, THEREFORE, IT IS AGREED:


1.           Guarantee. By executing and delivering this Assumption Agreement,
the Additional Guarantor, as provided in Section 5(m) of the Guarantee, hereby
becomes a party to the Guarantee as a Guarantor thereunder with the same force
and effect as if originally named therein as a Guarantor and, without limiting
the generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder. The information set forth in Exhibit 1
hereto is hereby added to the information set forth in Schedule 1 to the
Guarantee. The Additional Guarantor hereby represents and warrants that each of
the representations and warranties contained in Section 3 of the Guarantee is
true and correct on and as the date hereof as to such Additional Guarantor
(after giving effect to this Assumption Agreement) as if made on and as of such
date.

2.           Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


 
-12-

--------------------------------------------------------------------------------

 

                  IN WITNESS WHEREOF, the undersigned has caused this Assumption
Agreement to be duly executed and delivered as of the date first above written.




                                           [ADDITIONALGUARANTOR]


                                            By:                                                                                                
                                            Name:
                                            Title:


 



 
-13-

--------------------------------------------------------------------------------

 

Exhibit 2 to
GUARANTY AGREEMENT


WALLACH SHARES


So long as any of the Notes and/or the Obligations are outstanding, the Wallach
Shares shall equal no less than 30,000,000 shares of the Company's stock that
Stephan Wallach owns.


